 


110 HR 2501 IH: Rocky Mountain Science Collections Center Act of 2007
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2501 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Ms. DeGette (for herself, Mr. Udall of Colorado, Mr. Salazar, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish the Rocky Mountain Science Collections Center to assist in preserving the archeological, anthropological, paleontological, zoological, and geological artifacts and archival documentation from the Rocky Mountain region through the construction of an on-site, secure collections facility for the Denver Museum of Nature & Science in Denver, Colorado. 
 
 
1.Short titleThis Act may be cited as the Rocky Mountain Science Collections Center Act of 2007.
2.FindingsCongress finds that—
(1)the collection of the Denver Museum of Nature & Science in Denver, Colorado, includes more than 1,000,000 anthropological, archeological, paleontological, zoological, and geological artifacts and supporting archival documentation;
(2)the collection of items housed by the Museum includes artifacts from land managed by—
(A)the Bureau of Land Management;
(B)the Bureau of Reclamation;
(C)the National Park Service;
(D)the United States Fish and Wildlife Service;
(E)the Forest Service; and
(F)the Corps of Engineers;
(3)a significant portion of the collections of the Museum were recovered from public land managed by the Federal Government;
(4)the Museum has been designated as the repository for those collections by Federal agencies;
(5)less than 2 percent of those collections are accessible to the public through electronic or physical mediums; and
(6)the Museum is among the largest facilities in the western region of the United States and attracts more than 1,200,000 participants to the programs of the Museum each year from all States and territories.
3.DefinitionsIn this Act:
(1)MuseumThe term Museum means the Denver Museum of Nature & Science in Denver, Colorado.
(2)SecretaryThe term Secretary means the Secretary of the Interior.
4.Grant for the Museum
(a)In generalThe Secretary may provide a grant to the Museum to pay the Federal share of the cost of—
(1)constructing 1 or more on-site collection facilities that meet the standards of the Museum; and
(2)obtaining goods and services required by the Museum, including the acquisition of—
(A)designs;
(B)plans;
(C)furnishings;
(D)equipment; and
(E)other support for the Museum.
(b)ApplicationTo receive assistance under subsection (a), the Museum shall submit to the Secretary an application in such time, in such manner, and containing such additional information as the Secretary may require.
(c)Matching funds
(1)In generalAs a condition of receiving assistance under subsection (a), the Museum shall match any amounts provided to the Museum under this Act.
(2)Forms of paymentTo meet the matching requirement described in paragraph (1), the Museum may provide to the Secretary—
(A)cash;
(B)in-kind donations; and
(C)services.
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this Act $15,000,000, to remain available until expended. 
 
